 Case: 1:18-cv-00117-SEP Doc. #: 148 Filed: 09/14/20 Page: 1 of 2 PageID #: 801




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MATTHEW GLENN BRYANT,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
           v.                                      )          No. 1:18-CV-117-SEP
                                                   )
 NED BOYD, U.S. Marshal for the Eastern            )
 District of Missouri, et al.,                     )
                                                   )
                 Defendants.                       )


                                     Memorandum and Order
        This matter is before the Court on Plaintiff Matthew Glenn Bryant’s (“Bryant”) Motion

for Extension of Time (Doc. [147]). For the reasons stated below, Bryant’s motion is granted in

part.

        On August 28, 2020, this Court ordered Bryant to show cause why this case should not be

dismissed under Federal Rule of Civil Procedure 41(b) for failure to prosecute. Doc. [146]. The

Court’s order came after Bryant failed to comply with numerous Court orders and failed to

respond to various pending motions. Id. at 1. In the Order, the Court expressed concern that

Bryant might have been unaware of activity in this case. Id. at 2. The instant motion alleviates

that concern, but there remains the issue of Bryant’s failure to litigate his case.

        Bryant requests an additional 90 days to respond to the Court’s Order. Doc. [147]. He

explains that his request is due to the ongoing Covid-19 pandemic as well as his lack of access to

an adequate law library. The Court is sympathetic with both issues, but the Court’s August 28th

Order required only that Bryant explain his repeated failures to comply—not that he make any

legal arguments requiring research. Doc. [146] at 2. Since he was able to draft and dispatch this
 Case: 1:18-cv-00117-SEP Doc. #: 148 Filed: 09/14/20 Page: 2 of 2 PageID #: 802




Motion for Extension of Time in time for it to reach the Court well in advance of the deadline, he

should likewise be able to draft and submit a brief explanation of his failures to respond to past

filings and provide the Court with assurance that he will resume litigating his case immediately.

If he wants to avoid dismissal of his case, he should do so without delay. Defendants should not

have to tolerate yet another lengthy delay before finding out whether Plaintiff plans to resume

litigating this lawsuit or allow it to be dismissed.

        That said, given the constraints on Plaintiffs’ capacities and the time elapsed during

litigation of this Motion for Extension, the Court will grant Mr. Bryant one additional week to

respond to the Court’s August 28th Order.

        Accordingly,
        IT IS HEREBY ORDERED that Plaintiff Matthew Glenn Bryant’s Motion for

Extension of Time (Doc. [147]) is DENIED.

        IT IS FURTHER ORDERED that Plaintiff Matthew Glenn Bryant shall have until

September 25th, 2020, to respond to the Court’s Show Cause Order (Doc. [146]).



        Dated this 14th day of September.




                                                       UNITED STATES DISTRICT JUDGE
